FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingApril2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of an increase in interests in the Ordinary shares of GlaxoSmithKline plc in respect of the personal holdings of the under-mentioned persons at a price of £12.23 per Ordinary share, following the re-investment of the dividend paid to shareholders on 7 April 2011. Director/PDMR Number of Shares Connected Person Number of Shares Mr A P Witty Mrs C M Witty Dr D Pulman Mrs C R Pulman 85 Mrs V A Whyte Mr I W Whyte 69 The Company and the above named persons were advised of this information on 11 April 2011. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a) and (c). V A Whyte Company Secretary 11 April 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date: April 11, 2001 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
